              Case 3:20-cv-08109-GMS Document 1 Filed 05/08/20 Page 1 of 25




 1   MATT ANDERSON LAW, PLLC
     2633 E. Indian School Rd., Suite 370
 2   Phoenix, Arizona 85016
     602.732.6590
 3   Matt Anderson (025934)
     matt@mattandersonlaw.com
 4
     Attorneys for Plaintiff
 5

 6                             UNITED STATES DISTRICT COURT
 7
                               FOR THE DISTRICT OF ARIZONA
 8
       London Bridge Resort, LLC, an Arizona           Case No.
 9     limited liability company,
                                                       COMPLAINT
10                   Plaintiff,
                                                       Jury Trial Demanded
11
       v.
       Illinois Union Insurance Company, Inc.,
12     an Illinois corporation,
13                   Defendant.
14

15          Plaintiff, for its claims against Defendant, alleges as follows:

16                                       INTRODUCTION

17          1.     Plaintiff has suffered significant business losses for which coverage is

18   afforded under its commercial insurance policy issued by Defendant Illinois Union

19   Insurance Company, Inc. (“Illinois Union”) in connection with the current coronavirus

20   pandemic (“the Pandemic”) and the civil actions taken by governmental authorities in

21   efforts to quash the Pandemic.

22                                            PARTIES

23          2.     Plaintiff London Bridge Resort, LLC (“London Bridge” or “Plaintiff”), is a

24   limited liability company organized in the state of Delaware, with its principal place of

25   business in Arizona.

26          3.     London Bridge’s three members are:

                                                   1
              Case 3:20-cv-08109-GMS Document 1 Filed 05/08/20 Page 2 of 25




 1                      i. Valerie Gereghty, a resident of Nevada;
 2                     ii. Yolanda McKilly, a resident of Arizona; and
 3                    iii. LB International Holdings, LLC, a Pennsylvania limited liability
 4                         company.
 5          4.      Illinois Union is a corporation organized under Illinois law with its principal
 6   place of business in Illinois. Illinois Union is thus a citizen of Illinois.
 7          5.      Illinois Union is a subsidiary of its parent corporation, Chubb Insurance.
 8                                 JURISDICTION AND VENUE
 9          6.      Jurisdiction is found upon diversity of citizenship under 28 U.S.C. §
10   1332(a). Plaintiff and its members are citizens of Arizona, Nevada, and Pennsylvania;
11   Defendant Illinois Union is a citizen of Illinois.
12          7.      Venue is appropriate in the District of Arizona under 28 U.S.C. §
13   1391(b)(2), as the insurance contract(s) at issue were executed in Arizona, Plaintiff’s
14   losses occurred in Arizona, Defendant maintains substantial operations in Arizona,
15   Defendant engaged in business in Arizona, a substantial part of the events or omissions
16   giving rise to the claims at issue occurred in Arizona, and because Defendant entered into
17   transactions and received substantial profits from policyholders who reside in Arizona.
18          8.      The amount in controversy exceeds the sum of $75,000.00, exclusive of
19   interest and costs.
20          9.      London Bridge is a destination resort whose primary revenue source is from
21   out-of-town guests, many of whom are elderly and thus classified as vulnerable in relation
22   to the Pandemic; those guests, in response to the near-nationwide sheltering orders and
23   related civil authority orders impairing and precluding travel, have either canceled prior
24   reservations at London Bridge or otherwise elected not to travel to London Bridge,
25   severely impacting London Bridge’s revenue.
26


                                                     2
              Case 3:20-cv-08109-GMS Document 1 Filed 05/08/20 Page 3 of 25




 1          10.    London Bridge consists of 122 guest suites, three swimming pools, spa,
 2   water slide with waterfall, two restaurants, two bars, and a fitness center – all catered
 3   toward destination travelers to the Lake Havasu City, Arizona region.
 4                              THE ILLINOIS UNION POLICY
 5          11.    Illinois Union issued Premises Pollution Liability Insurance Policy PPL
 6   G71205162 002 (“the Policy”) to London Bridge, which provides coverage for losses
 7   occurring during the Policy period November 15, 2019 to November 15, 2020.
 8          12.    The Policy provides coverage for Claims (including, but not limited to,
 9   Business Interruption Loss – i.e., revenue) up to $1,000,000.00 arising out of a “pollution
10   condition,” defined in pertinent part as follows in the policy:
11                 The discharge, dispersal, release, escape, migration, or seepage
                   of any solid, liquid, gaseous or thermal irritant, contaminant,
12
                   or pollutant, including soil, silt, sedimentation, smoke, soot,
13                 vapors, fumes, acids, alkalis, chemicals, electromagnetic fields
                   (EMFs), hazardous substances, hazardous materials, waste
14                 materials, “low-level radioactive waste”, “mixed waste” and
15
                   medical, red bag, infectious or pathological wastes, on, in, into,
                   or upon land and structures thereupon, the atmosphere, surface
16                 water, or groundwater.
17          13.    The Policy further provides for, in pertinent part, coverage for Business
18   Interruption Loss in the event of certain acts of civil authority arising out of a pollution
19   condition, which the Policy identifies as “government action” and “environmental law,”
20   defined as follows:
21
                   a.     “Government action” means action taken or liability
22                 imposed by any Federal, state, commonwealth, municipal or
                   other local government agency or body acting pursuant to the
23                 authority of “environmental law.”
24
                   b.    “Environmental law” means any Federal, state,
25                 commonwealth, municipal or other local law, statute,
                   ordinance, rule, guidance document, regulation, and all
26                 amendments thereto (collectively Laws), including voluntary

                                                   3
             Case 3:20-cv-08109-GMS Document 1 Filed 05/08/20 Page 4 of 25



                   cleanup or risk-based corrective action guidance, or the
 1
                   direction of an “environmental professional” acting pursuant to
 2                 the authority provided by any such Laws, along with any
                   governmental, judicial or administrative order or directive,
 3                 governing the liability or responsibilities of the “insured” with
 4
                   respect to a “pollution condition” or “indoor environmental
                   condition.”
 5
            14.    Such events of government action and environmental law constitute a
 6
     “claim” under the Policy.
 7
            15.    There is no exclusion under the Policy for Business Interruption Losses
 8   caused by or arising out of or related to viruses such as coronavirus or COVID-19, which,
 9   under the Policy, constitutes a pollution condition.
10          16.    As a result of the “government action” and “environmental law” set forth
11   below, London Bridge has experienced and continues to experience approximately
12   $2,000,000.00 in Business Interruption Losses.
13          17.    While the Policy was in force, London Bridge sustained and continues to
14   sustain Business Interruption Losses and related covered losses (collectively, “Covered
15   Losses”) due to civil authority orders described below.
16                                  ACTS OF CIVIL AUTHORITY
17          18.    On March 19, 2020, the Governor of the State of Arizona, Doug Ducey,
18   issued Executive Order 2020-09 LIMITING THE OPERATIONS OF CERTAIN
19   BUSINESSES TO SLOW THE SPREAD OF COVID-19.
20          19.    Executive Order 2020-09 was issued because:
21                  President Trump had declared a national emergency due to
                     the health and economic implications of COVID-19;
22
                    The World Health Organization had declared COVID-19
23
                     declaring it a global pandemic;
24
                    On March 16, 2020, the United States Centers for Disease
25                   Control and Prevention issued updated guidance
                     recommending that individuals avoid social gatherings of
26                   more than 10 people and use drive-thru, pickup, or delivery

                                                  4
              Case 3:20-cv-08109-GMS Document 1 Filed 05/08/20 Page 5 of 25



                        options at restaurants and bars to slow the spread of the
 1
                        disease; and
 2
                     On March 17, 2020, the Arizona Depart of Health Services
 3                    (ADHS) issued updated guidance that included canceling
                      or postponing gatherings of 10 or more people,
 4
                      recommending telework and other alternatives, . . . and
 5                    providing recommendations to restaurants and eating
                      establishments to mitigate the risk of COVID-19
 6                    transmission.
 7          20.     Executive Order 2020-09 mandated that as of the close of business on March
 8   20, 2020, “all restaurants in counties of the State with confirmed cases of COVID-19 shall
 9   close access to on-site dining until further notice. Restaurants may continue serving the
10   public through pick up, delivery, and drive-thru operations.” Additionally, bars and indoor
11   gyms and fitness clubs were subject to the closure mandate.
12          21.     On March 30, 2020, Governor Ducey issued Executive Order 2020-18,
13   mandating that effective at 5:00 p.m. on March 31, 2020, the institution of a “Stay home,
14   Stay healthy, Stay connected” policy for the state of Arizona.
15          22.     Executive Order 2020-18 requires that business and entities which remain
16   open shall implement rules and procedures that facilitate physical distancing and spacing
17   of individuals of at least six feet.
18          23.     As a consequence of the Pandemic (including specifically damage to
19   property caused by the coronavirus), Executive Order 2020-09, Executive Order 2020-18,
20   and “Closure Orders” (defined below) in other states, London Bridge has suffered Covered
21   Losses under the Policy.
22          24.     Defendant has, however, wrongfully repudiated coverage under the Policy
23   for such Covered Losses suffered by London Bridge, including, but not limited to,
24   occupancy rates down 80-90%.
25

26


                                                  5
                  Case 3:20-cv-08109-GMS Document 1 Filed 05/08/20 Page 6 of 25




 1            25.     Moreover, Arizona is not the only State in which such orders have been
 2   issued that impair travel, hereinafter referred to collectively as the “Closure Orders.” With
 3   respect to other states, as reported by CNN on April 7, 2020:1
 4                   Alabama
 5            26.     On April 3, Governor Kay Ivey issued an order, effective for the next day at
 6   5 p.m.
 7            27.     Governor Kay’s order states order says: “Every person is ordered to stay at
 8   his or her place of residence except as necessary to perform any of the following ‘essential
 9   activities.’”
10            28.     In the list of exempted activities -- religious services, for example -- the state
11   health officer wrote no more than 10 people can gather.
12                   Alaska
13            29.     Alaska ordered its residents to stay at home unless absolutely necessary,
14   starting March 28. Limited outdoor activities are allowed as long as social distancing of 6
15   feet is maintained.
16            30.     People also are ordered to avoid travel between communities, Alaska
17   Department of Health and Social Services Commissioner Adam Crum said.
18            31.     As of the time of this Complaint’s filing, Alaskan authorities have lifted
19   some but not all Pandemic-related restrictions. With respect to restaurants, they are
20   permitted to open up for dine-in service, but with reservations, and are limited to up to
21   25% capacity.
22                   California
23

24

25

26
              1
                  https://www.cnn.com/2020/03/23/us/coronavirus-which-states-stay-at-home-
     order-trnd/index.html:
                                                       6
                Case 3:20-cv-08109-GMS Document 1 Filed 05/08/20 Page 7 of 25




 1          32.     On March 19, Governor Gavin Newsom became the first governor to set
 2   mandatory stay-at-home restrictions to help combat the coronavirus.
 3          33.     Since the order went into effect, all nonessential services such as dine-in
 4   restaurants, bars, gyms, and convention centers have been shut down.
 5          34.     Essential services, such as grocery stores, pharmacies, gas stations, food
 6   banks, convenience stores and delivery restaurants, have remained open. So have banks,
 7   local government offices that provide services and law enforcement agencies.
 8          35.     Governor Newsom urged all Californians to stay at home. Residents who
 9   need to leave home to take part in essential activities were advised to practice social
10   distancing.
11                 Colorado
12          36.     Governor Jared Polis declared a stay-at-home order, beginning March 26
13   and extending through at least April 26 Coloradans must stay at home unless they need to
14   leave for necessary business, according to Polis.
15          37.     While critical businesses are exempt from the order, they must comply with
16   social distancing requirements. Simple guidance wasn't enough, Polis said. "Now is the
17   time to stay home."
18          38.     Even after Colorado’s state-wide Order expires, local municipalities may
19   independently decide what they wish to do. For example, the City of Denver’s stay at
20   home order does not expire until April 30 at the earliest.
21                 Connecticut
22          39.     Connecticut’s “Stay safe, stay at home” policy went effect March 23 at 8
23   p.m.
24          40.     Under Governor Ned Lamont’s executive order, all nonessential businesses
25   and nonprofit entities were told to close.
26


                                                  7
                Case 3:20-cv-08109-GMS Document 1 Filed 05/08/20 Page 8 of 25




 1          41.      The order excludes any essential business or entity providing essential
 2   services such as health care, food service, law enforcement and similar critical services,
 3   according to a news release.
 4          42.      Nonessential public gatherings of any size should be canceled, and if
 5   residents must leave their home, they should not travel in groups and should keep at least
 6   6 feet away from each other when possible, the governor advised.
 7                  Delaware
 8          43.      Governor John Carney issued a statewide stay-at-home order that went into
 9   effect March 24 and will remain until May 15 or until the “public health threat is
10   eliminated.”
11          44.      The order advises residents to stay at home whenever possible and close all
12   nonessential businesses, according to a news release.
13          45.      Governor Carney explained that Delaware residents should only leave their
14   home for essential activities, such as getting groceries, seeing a doctor and engaging in
15   “other activities essential to their health, and the health and well-being of their family
16   members, including pets.” Carney said.
17          46.      Governor Carney further stated, “Delawareans may also engage in outdoor
18   activity, but must adhere to social distancing guidelines.”
19                  District of Columbia
20          47.      Mayor Muriel Bowser has issued a stay-at home order that directs residents
21   to stay at home except for essential activities, such as grocery shopping or obtaining
22   medical care.
23          48.      “Any individual who willfully violates the order may be guilty of a
24   misdemeanor and, upon conviction, subject to a fine not exceeding $5,000, imprisonment
25   for not more than 90 days, or both,” Mayor Bowser said in a tweet.
26                  Florida

                                                   8
                Case 3:20-cv-08109-GMS Document 1 Filed 05/08/20 Page 9 of 25




 1          49.     Governor Ron DeSantis issued a “Safer at Home” order that goes into effect
 2   April 3. It limits movement outside homes to providing or getting essential services or
 3   carrying out essential activities. That also applies to interaction with other people outside
 4   of residents’ homes. The order is in effect until April 30.
 5          50.     Religious services conducted in churches, synagogues and houses of
 6   worship are counted as “essential business” and are exempt from the order.
 7          51.     Governor DeSantis also issued an executive order mandating a 14-day self-
 8   quarantine or isolation period for travelers arriving from areas experiencing substantial
 9   community spread of coronavirus.
10                 Georgia
11          52.     Georgia Governor Brian Kemp announced a statewide shelter-in-place order
12   commencing on April 3 and runs until April 30.
13          53.     Georgia public schools will be closed for the remainder of the school year.
14          54.     The mayor of Atlanta, the State’s largest city, issued a 14-day stay-at-home
15   order on March 23.
16                 Hawaii
17          55.     Governor David Ige issued a “stay at home” order for Hawaii residents. The
18   order took effect March 25 a will last through at least April 30, and on April 21 Governor
19   Ige advised that he expected the order would be extended past April 30.
20          56.     When he issued the order, Governor Ige explained: “[t]hese actions are
21   extreme, but necessary, to flatten the curve and lay the groundwork for our recovery.”
22          57.     Exceptions to the order are being made for essential services, medical care
23   and grocery shopping.
24                 Idaho
25          58.     Governor Brad Little issued a stay-at-home order on March 25 that went
26   into effect immediately and presently is in effect until at least April 30.

                                                   9
                Case 3:20-cv-08109-GMS Document 1 Filed 05/08/20 Page 10 of 25




 1          59.     Idaho residents can still leave home to obtain essential services, but the order
 2   closes all nonessential businesses, and restaurants can provide only delivery or takeout
 3   options.
 4          60.     Governor Little has also activated the Idaho National Guard to “assist civil
 5   authorities and local jurisdictions” with executing the state's coronavirus response. He did
 6   not specify any specific mission or role for the National Guard but did say in Wednesday's
 7   news conference that they are preparing to “stand up a joint task force, if requested.”
 8                 Illinois
 9          61.     Governor. J.B. Pritzker issued a stay-at-home order for the entire state,
10   which went into effect March 21 and extends through at least April 30. As recently as the
11   week Governor Pritzker has advised that changes to the Order are expected, and Chicago
12   Mayor Lori Lightfoot has stated that she expects the Order to extend well into May 2020,
13   and possibly into June.
14          62.     Illinois residents can go to grocery stores, pharmacies, medical offices,
15   hospitals, and gas stations. They can also still go running or hiking and walk their dogs,
16   according to the Governor.
17          63.     Governor Pritzker has since called on the White House to issue a nationwide
18   stay-at-home order.
19                 Indiana
20          64.     Governor Eric Holcomb issued an order that went into effect March 24 and
21   is set to last through May 1.
22          65.     Governor Holcomb advised that essential employees, including health care
23   workers, grocery, and transit workers, among others, can leave their home. Indiana
24   residents can also leave their home to exercise.
25

26


                                                   10
             Case 3:20-cv-08109-GMS Document 1 Filed 05/08/20 Page 11 of 25




 1          66.    The Governor added that the Indiana National Guard is not assisting with
 2   enforcing the order, but it is assisting in the distribution of hospital supplies the state
 3   receives.
 4                Kansas
 5          67.    Governor Laura Kelly issued a general stay-at-home order starting March
 6   30 at 12:01 a.m.
 7          68.    The order allows for several exemptions, including traveling to essential
 8   work, and getting food, medicine and medical care, and other household necessities.
 9          69.    Outdoor activity is allowed, provided people maintain a distance of 6 feet
10   from one another, and gatherings are limited to 10 people.
11          70.    The measure initially was scheduled to be in place until at least April 19. It
12   has since been extended to May 3.
13          71.    The Kansas Department of Health and Environment earlier ordered 14-day
14   quarantines for Kansans who traveled to California, Florida, Illinois, New Jersey, New
15   York, and Washington, starting March 23.
16                Kentucky
17          72.    Kentucky has issued a “Healthy at Home” order encouraging residents
18   starting March 26 to stay at home and directing only life-sustaining businesses to remain
19   open starting. The order has no set end date at this time.
20          73.    Governor Andy Beshear issued an executive order on March 29 banning
21   Kentuckians’ travel to other states, except for job-required and health care-related travel,
22   need-based trips for those who live on the border, and in cases of court orders. Those who
23   return to Kentucky from out of state must quarantine for 14 days.
24                Louisiana
25

26


                                                  11
             Case 3:20-cv-08109-GMS Document 1 Filed 05/08/20 Page 12 of 25




 1          74.    After announcing that Louisiana has the fastest growth rate of coronavirus
 2   cases in the world, Gov. John Bel Edwards issued a stay-at-home order to help slow the
 3   coronavirus spread.
 4          75.    The order took effect March 23, and Gov. Bel Edwards said he will extend
 5   it through April 30. On April 17 Governor Bel Edwards further advised that that the state
 6   is “not where we need to be” to reopen, but he expects to be closer by May 1.
 7          76.    Although state buildings and other essential businesses such as grocery
 8   stores, pharmacies and doctors’ offices will remain open, nonessential businesses were
 9   ordered to close.
10          77.    Restaurants remain open for drive-thru, delivery and takeout options only.
11                Maine
12          78.    Maine Governor Janet Mills issued an order requiring people to stay at
13   home, unless for an essential job or an essential personal reason.
14          79.    The order is to start on April 2 and initially was scheduled to last through
15   April 30.
16                Maryland
17          80.    Governor Larry Hogan announced a statewide stay-at-home order after
18   Maryland reported 1,400 coronavirus cases.
19          81.    The order, which went into effect March 30 at 8 p.m., restricts residents
20   from leaving their homes except to visit grocery stores and pharmacies, to seek medical
21   attention or to exercise. The order has no set end date at this time, and Maryland schools
22   are closed until at least May 15.
23          82.    Governor Hogan’s order also limited gatherings to no more than 10 people.
24          83.    Essential businesses, which are not specifically defined in the order, are
25   permitted to remain open but must limit contact between customers and staff, according
26


                                                 12
             Case 3:20-cv-08109-GMS Document 1 Filed 05/08/20 Page 13 of 25




 1   to the order. Theaters, malls, fitness centers, nursing homes and restaurants that cannot
 2   deliver or provide take-out must close.
 3                  Massachusetts
 4          84.      Governor Charlie Baker issued an emergency order requiring all businesses
 5   and organizations that do not provide essential services to close their physical workplaces,
 6   but these businesses are encouraged to continue their operations remotely.
 7          85.      The order, effective March 24 through May 4, limits gatherings to 10 people
 8   in confined spaces, but does not prohibit gatherings of more than 10 people in an outdoor
 9   space, such as a park or athletic field.
10                  Michigan
11          86.      Governor Gretchen Whitmer has ordered Michigan residents to stay at home
12   unless they are critical workers. The order went into effect March 24 and presently expires
13   on April 30.
14          87.      The order bans gatherings, public and private, of any number of people. This
15   restriction does not apply to single households where people may already live together.
16          88.      In a news release, Governor Whitmer stated “[t]his is an unprecedented
17   crisis that requires all of us working together to protect our families and our communities.
18   If we all come together, get serious, and do our part by staying home, we can stay safe and
19   save lives.”
20                  Minnesota
21          89.      Governor Tim Walz ordered Minnesota's 5.6 million residents to shelter in
22   place starting 11:59 p.m. on March 27, and is presently in effect until May 4.
23          90.      Minnesota residents can still leave their homes for groceries and exercise.
24   Governor Walz has stated that he hopes to “strike a proper balance” of “making sure our
25   economy can function” while protecting the most vulnerable and slowing the rate of
26   transmission.

                                                   13
             Case 3:20-cv-08109-GMS Document 1 Filed 05/08/20 Page 14 of 25




 1                 Mississippi
 2          91.     Mississippi Governor Tate Reeves issued a shelter-in-place order effective
 3   April 3 at 5:00 p.m. and is presently in effect until April 27. Residents are to leave their
 4   homes only for “essential activities, such as caring for someone in the vulnerable
 5   population, getting food or necessary supplies, and working for an essential business,”
 6   according to the order.
 7          92.     Mississippi residents have been ordered to keep a 6-foot distance from
 8   others and avoid groups of 10 or more. Nonessential gatherings of more than 10 people
 9   are prohibited under the order.
10                 Missouri
11          93.     Missouri Governor Mike Parson issued a statewide “Stay Home Missouri”
12   order on April 3. The order took effect at 12:01 a.m. on April 6 and is presently in effect
13   until May 3.
14          94.     The order states that individuals living in Missouri must avoid leaving their
15   homes or places of residence unless necessary. The order does not prohibit people from
16   going out for “essential services,” like grocery stores, gas stations, banks or outdoor
17   recreation, as long as precautions are taken and social distancing requirements are met.
18          95.     People are advised to avoid eating or drinking at restaurants or bars, but
19   takeout and delivery are allowed.
20                 Montana
21          96.     Governor Steve Bullock has ordered all citizens to stay at home except for
22   essential work and limited outdoor activities. The order went into effect March 28 and is
23   presently set to expire on April 24.
24          97.     Upon issuing the order, Governor Bullock stated “[w]ith 90 cases in our
25   state today ... we have to do more to curtail the spread of this virus. I’d rather be accused
26


                                                  14
                Case 3:20-cv-08109-GMS Document 1 Filed 05/08/20 Page 15 of 25




 1   of overreacting than to have our health care system overwhelmed. In order to have a
 2   healthy economy, we need to have a healthy population.”
 3                   Nebraska
 4             98.    On April 3 Governor Pete Ricketts issued a Directed Health Measure
 5   (DHM) Order, which followed previous regional DHM order, and covered all 93 Nebraska
 6   counties.
 7             99.    The DMM order imposes an enforceable, 10-person limit on public
 8   gatherings, requires schools (public, private, and parochial) to operate without students
 9   through May 31 and requires restaurants and bars to close their dining areas and move to
10   takeout, delivery, and/or curbside service only. The order does not apply to retail or
11   grocery stores where people are able to maintain six feet of distance from one another.
12                   Nevada
13             100.   Governor Steve Sisolak issued a “stay at home” directive, effective at
14   midnight April 1. The directive is presently in effect until April 30.
15             101.   The directive orders people to stay at home, with exceptions such as leaving
16   for certain essential jobs or obtaining services from essential business, including grocery
17   stores.
18             102.   The order extended previously announced closures -- of non-essential
19   businesses, gaming operations and schools -- through at least April 30.
20             103.   Gatherings of 10 people or more are banned, the governor’s office said.
21                   New Hampshire
22             104.   Governor Chris Sununu issued a stay-at-home order to go into effect on
23   March 27 and lasting until May 4. Nonessential businesses, including all state beaches
24   along the coast, were ordered to close by the end of the day March 27.
25             105.   The order advises residents to stay at home and leave only for essentials.
26                   New Jersey

                                                    15
             Case 3:20-cv-08109-GMS Document 1 Filed 05/08/20 Page 16 of 25




 1          106.   A stay-at-home executive order issued by Governor Phil Murphy has been
 2   in effect since March 21. The order prohibits all gatherings, such as celebrations. The
 3   order does not have a set end date.
 4          107.   The executive order requires all retail businesses to close except for essential
 5   businesses, including pharmacies and medical marijuana dispensaries, grocery stores, gas
 6   stations, pet stores, laundromats, banks, liquor stores and mail and delivery stores.
 7          108.   On April 7, the Governor expanded the order to include all state and county
 8   parks and state forests.
 9                New Mexico
10          109.   Governor Michelle Lujan Grisham instituted a “statewide stay-at-home
11   instruction” beginning March 24. The order is presently in effect until April 30.
12          110.   In a Twitter message, Governor Grisham stated “[a]ll New Mexicans are
13   instructed to stay at home except for outings essential to health, safety, and welfare.”
14          111.   The Governor further declared that “all businesses except those deemed
15   essential to public health, safety and well-being will be ordered closed. Our society must
16   continue to operate -- but in an extremely limited way.”
17                New York
18          112.   On March 22, New York Governor Andrew Cuomo issued an executive
19   order directing all workers in nonessential businesses to stay at home. The order is
20   presently in effect until May 15.
21          113.   Under the executive order, civil fines and mandatory closures will be issued
22   to businesses that fail to comply.
23          114.   Nonessential gatherings are restricted, and individuals are being asked to
24   limit outdoor recreational activities to non-contact activities.
25

26


                                                   16
              Case 3:20-cv-08109-GMS Document 1 Filed 05/08/20 Page 17 of 25




 1          115.   For essential workers who must go out in public, Governor Cuomo
 2   encouraged social distancing. Grocery stores, food delivery service and public
 3   transportation are still operational.
 4                North Carolina
 5          116.   Governor Roy Cooper has issued a stay-at-home order for North Carolina
 6   that went into effect March 30 at 5 p.m. The order is presently in effect until April 29.
 7          117.   Residents may leave their home for essential activities, but if they need to
 8   go outside, they must maintain social distancing of at least 6 feet from other people, the
 9   order states. All nonessential businesses must close. The order limits gatherings to 10
10   people or less.
11          118.   In a Twitter message, Governor Cooper stated “[b]eing apart from family &
12   friends is difficult. But we have to act now in the safest, smartest way when we have the
13   chance to save lives.”
14                Ohio
15          119.   On March 22, Ohio Governor Mike DeWine announced he was issuing a
16   statewide stay-at-home order.
17          120.   The order went into effect March 23 and is to remain in effect until at least
18   May 1.
19          121.   Essential businesses and restaurants for takeout will be allowed to stay open.
20   The Governor encouraged Ohioans to maintain a distance of at least 6 feet from others if
21   they need to go outside.
22                Oklahoma
23          122.   Governor Kevin Stitt has issued a statewide “Safer at Home” order for adults
24   over the age of 65 and other vulnerable residents, and that order is presently in effect until
25   May 6.
26


                                                   17
             Case 3:20-cv-08109-GMS Document 1 Filed 05/08/20 Page 18 of 25




 1          123.   All nonessential businesses will remain closed during this time, including
 2   gyms, barbers, tattoo and massage parlors.
 3          124.   Governor Stitt explained “I don’t make these decisions lightly but based on
 4   the data, we need to take action.”
 5                Oregon
 6          125.   On March 23, Governor Kate Brown issued an executive order telling
 7   Oregon residents to stay home except for essential needs.
 8          126.   The order became effective immediately, and does not have a set end date.
 9   The order prohibits all nonessential social and recreational gatherings, regardless of size.
10          127.   The order closes retail businesses in which close personal contact is difficult
11   to avoid, such as barber shops, arcades, gyms, and theaters. Businesses that are not closed
12   by the order must implement social distancing policies in order to remain open.
13          128.   Failure to follow the new order can be punished as a misdemeanor.
14          129.   Governor Brown warned “[i]f businesses are not complying with this order,
15   we will shut them down,” Brown said.
16                Pennsylvania
17          130.   Governor Tim Wolf issued stay-at-home orders on all 67 Pennsylvania
18   counties, effective April 1 at 8 p.m. The order is presently in effect until May 8.
19          131.   Residents may only leave their homes to perform essential activities and
20   while engaging in outdoor activity such as walking or running is allowed, people must
21   maintain social distancing.
22          132.   In a news release Pennsylvania Secretary of Health Dr. Rachel Levine
23   explained “[t]his statewide stay-at-home order is not just to protect ourselves from
24   exposure to COVID-19, but it protects those on the front lines. Staying at home doesn’t
25   mean making a daily stop at the grocery store because you need to get out of the house.
26   Staying at home means you must stay at home.”

                                                  18
             Case 3:20-cv-08109-GMS Document 1 Filed 05/08/20 Page 19 of 25




 1                 Rhode Island
 2          133.    On March 28 Governor Gina Raimondo on March 28 issued a general stay-
 3   at-home order. The order is presently in effect until May 8.
 4          134.    In a Twitter message, Governor Raimondo stated “[t]his means unless
 5   you're getting food, medicine, gas or going to work, you need to stay home.”
 6          135.    Gatherings of more than 5 people are prohibited under this order.
 7          136.    Also under the March 28 order, Rhode Island:
 8
                 Closed all “non-critical retail businesses,” starting March 30.
 9                The order specifies many types of businesses that can stay
                  open. The allowed businesses include food stores, pharmacies,
10                gas stations, auto repair stores, banks and firearms stores, to
11
                  name just a few. Restaurants can operate for pickup and
                  delivery.
12
                 Says any person traveling from any other state “for a non-
13
                  work-related purpose” must immediately self-quarantine for
14                14 days, though health care and public safety workers are
                  exempt. Rhode Island residents who must travel to another
15                state for work can do so but must self-quarantine at home in
                  Rhode Island while not working.
16
            137.    A separate order provides that anyone entering Rhode Island from New
17
     York must self-quarantine for 14 days, citing the high number of coronavirus cases in New
18
     York. Law enforcement may pull over people with New York license plates to record their
19
     contact information and inform them of the self-quarantine order.
20
                   South Carolina
21
            138.    On April 6, Governor Henry McMaster announced a mandatory “home or
22
     work” order.
23
            139.    The order went into effect April 7 at 5 p.m. and is presently in place until
24
     April 27. Under the orders, everyone in South Carolina should stay home unless they are
25

26


                                                  19
             Case 3:20-cv-08109-GMS Document 1 Filed 05/08/20 Page 20 of 25




 1   working, visiting family, exercising outside at a safe distance or obtaining necessary goods
 2   or services, McMaster said.
 3          140.   South Carolina was one of the last states in the nation to issue a stay-at-
 4   home order, which Governor McMaster stated are previous recommendations “becoming
 5   orders with criminal penalties attached.”
 6          141.   Governor McMaster further stated “[t]his is a stay at home order. You call
 7   it what you like.”
 8                Tennessee
 9          142.   On April 2 Governor Bill Lee announced he was issuing an order because
10   data showed Tennesseans were moving around too much.
11          143.   “Over the last few weeks, we have seen decreases in movement around the
12   state as Tennesseans socially distance and stay at home,” said the Governor, who had
13   previously been criticized for not issuing an order. “However, in recent days we have seen
14   data indicating that movement may be increasing and we must get these numbers trending
15   back down.”
16          144.   Governor Lee further advised that he updated a previous executive order to
17   require that people only leave their homes for essential activities.
18          145.   The order is presently in effect until April 30.
19                Texas
20          146.   Governor Greg Abbott ordered all Texans to stay home beginning at 12:01
21   a.m. on April 2 through April 30.
22          147.   In a video he posted on Twitter on April 1, Governor Abbot stated that
23   residents must stay home unless providing essential services or doing “essential things
24   like going to the grocery store.”
25

26


                                                  20
             Case 3:20-cv-08109-GMS Document 1 Filed 05/08/20 Page 21 of 25




 1          148.   Abbott also ordered 14-day quarantines for people flying to Texas from New
 2   York, New Jersey, Connecticut, Washington, California, Louisiana, Miami, Detroit,
 3   Chicago and Atlanta or motorists driving from Louisiana.
 4          149.   Many of the state’s counties previously had issued stay-at-home orders,
 5   including Dallas, Harris, and Bexar.
 6                Virginia
 7          150.   Governor Ralph Northam issued a stay-at-home order effective March 30.
 8   Under the order everyone must stay at home unless leaving to get food, supplies, going to
 9   work, seeking medical care, or going outside to get exercise. The order is presently set to
10   expire on June 10.
11                Vermont
12          151.   Governor Phil Scott issued a “Stay Home, Stay Safe” order which directs
13   all in-person operations and nonessential businesses to close beginning March 25. The
14   order is presently in effect until at least May 15.
15          152.   Under the order, Vermonters should leave the house only for reasons that
16   are critical to health and safety.
17          153.   Governor Scott stated, “I fully recognize the emotional, financial and
18   economic impact of these decisions, but based on the best science we have available, these
19   measures are necessary.”
20                Washington
21          154.   Governor Jay Inslee issued a “Stay Home, Stay Healthy” order March 23,
22   requiring Washington residents to stay at home for the next two weeks. The order took
23   effect immediately. Exceptions are made for critical jobs and grocery shopping. The order
24   is presently in effect until May 4.
25          155.   The order includes a ban on all gatherings and “the closure of many
26   businesses.” Governor Inslee stated the only businesses that are allowed to stay in

                                                   21
             Case 3:20-cv-08109-GMS Document 1 Filed 05/08/20 Page 22 of 25




 1   operation are those that are “essential to the healthy functioning of our community or are
 2   able to let employees work remotely from home.” Those essential positions include
 3   medical professionals and pharmacists.
 4                West Virginia
 5          156.   Governor Jim Justice issued a stay-at-home order that went into effect on
 6   March 24. The order does not have a set end date.
 7          157.   Governor Justice directed all West Virginia residents to only leave home for
 8   essential needs. Taking a walk, riding a bike and being out in nature for exercise is
 9   allowed, but people should stay at least 6 feet away from others.
10          158.   All nonessential businesses were directed to close, and restaurants were
11   limited to takeout, delivery or drive-through.
12                Wisconsin
13          159.   Governor Tony Evers issued a “Safer at Home” order that prohibits all
14   nonessential travel. The order went into effect March 25. The order is presently in effect
15   until at least May 26.
16          160.   The order allows Wisconsin residents to leave the house for essential tasks
17   such as visiting the doctor, caring for family members in another household or getting
18   groceries, but people should stay at home as much as possible.
19          161.   Essential businesses allowed to remain operating include banks,
20   pharmacies, grocery stores and gas stations. Kindergarten through grade 12 schools are
21   closed for the remainder of the year.
22          162.   “Issuing a Safer at Home order isn’t something I thought we'd have to do
23   and it’s not something I take lightly, but here’s the bottom line: folks need to start taking
24   this seriously,” Governor Evers stated in a news release.
25                                 CLAIMS FOR RELIEF
                              COUNT I – BREACH OF CONTRACT
26


                                                  22
                 Case 3:20-cv-08109-GMS Document 1 Filed 05/08/20 Page 23 of 25




 1            163.   London Bridge repeats, realleges, and incorporates by reference the
 2   allegations set forth each prior Paragraph as if fully set forth herein.
 3            164.   The Policy is an enforceable contract between London Bridge and Illinois
 4   Union.
 5            165.   London Bridge has performed all its obligations under the Policy, and all
 6   conditions precedent to Illinois Union’s performance under the Policy have been satisfied.
 7            166.   The Pandemic has caused a covered pollution condition at London Bridge
 8   for which coverage should be afforded.
 9            167.   The Policy provides coverage for Business Interruption Loss and related
10   “extra expense” in the event of certain acts of “government action” and “environmental
11   law” (i.e., civil authority) arising out of a pollution condition.
12            168.   The Closure Orders triggered the Business Interruption Loss provision and
13   other related provisions affording coverage under the Policy.
14            169.   London Bridge has complied with all applicable provisions of the Policy
15   and/or those provisions have been waived by Illinois Union or Illinois Union is estopped
16   from asserting them, and yet Illinois Union has repudiated its insurance coverage
17   obligations despite the Policy’s terms.
18            170.   By denying coverage for the Covered Losses incurred by London Bridge in
19   connection with the Pandemic and the Closure Orders, Illinois Union has breached its
20   coverage obligations under the Policy.
21            171.   As a result of Illinois Union’s breach of the Policy, London Bridge has
22   sustained damages estimated to exceed $2,000,000.00, primarily due to reduced
23   occupancy rates, for which Illinois Union is liable in an amount to be further established
24   at trial.
25            172.   London Bridge has been further damaged due to loss of opportunity caused
26   by Illinois Union failure to timely investigate and pay London Bridge’s covered claim.

                                                    23
             Case 3:20-cv-08109-GMS Document 1 Filed 05/08/20 Page 24 of 25



                          COUNT II – DECLARATORY JUDGMENT
 1
            173.    London Bridge repeats, realleges, and incorporates by reference the
 2
     allegations set forth each prior Paragraph as if fully set forth herein.
 3
            174.   Although London Bridge has complied with all applicable provisions of the
 4
     Policy, Illinois Union has repudiated its insurance coverage obligations pursuant to the
 5
     Policy’s clear and unambiguous terms and has otherwise wrongfully and unlawfully
 6
     refused to provide coverage to which London Bridge is entitled.
 7
            175.   In particular, upon information and belief, Illinois Union has denied claims
 8
     related to COVID-19 on a uniform basis, without individual bases or investigations.
 9
            176.   An actual case or controversy exists between the parties as to Illinois
10
     Union’s obligations under the Policy to reimburse London Bridge for its losses incurred
11
     in connection with Closure Orders and the necessary interruption of its business stemming
12
     from the COVID-19 Pandemic.
13

14
            177.   Pursuant to 28 U.S.C. § 2201, London Bridge seeks a declaratory judgment

15
     from this Court declaring the following:

16              a. London Bridge has incurred losses in connection with the
                   Closure Orders and the necessary interruption of their
17                 businesses stemming from the COVID-19 Pandemic which are
18
                   insured losses under the Policy; and

19              b. Illinois Union is obligated to pay London Bridge the full
                   amount of the Covered Losses incurred and to be incurred in
20
                   connection with the Covered Losses related to the Closure
21                 Orders and the necessary interruption of its business stemming
                   from the COVID-19 Pandemic.
22
                                     REQUEST FOR RELIEF
23
            WHEREFORE, London Bridge respectfully requests that the Court enter judgment
24
     in its favor and against Illinois Union as follows:
25

26


                                                   24
             Case 3:20-cv-08109-GMS Document 1 Filed 05/08/20 Page 25 of 25




 1          A.     Damages for Illinois Union’s breach of contract in an amount to be
 2   determined at trial, but in no event less than the policy limit of $1,000,000.00;
 3          B.     Declaratory judgment;
 4          C.     Pre-judgment and post-judgment interest at the highest legal rate;
 5          D.     Attorney’s fees and costs, together with interest at the highest legal rate from
 6   the date of judgment until paid in full (see A.R.S. §§ 12-341, 12-341.01);
 7          E.     Ordering such other and further relief as may be just and proper.
 8                                        JURY DEMAND
 9                 Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, and Local
10   Rules of this Court, Plaintiff respectfully demands trial by jury on all issues so triable.
11          DATED this 8th day of May, 2020.
12                                           MATT ANDERSON LAW, PLLC
13

14                                           /s/
                                             Matt Anderson
15                                           Attorneys for Plaintiff
16

17

18

19

20

21

22

23

24

25

26


                                                   25
